DETAILED ACTION
The amendments filed on 06/24/2022 have been entered and considered by the examiner.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Axel Nix on 07/25/2022.

The application has been amended as follows: 
Claim 15, the recitations “and/or” have been amended to “or” as follows: 
wherein the first yaw control parameter (g1) is determined on the basis of the target yaw angle (wyz) and the actual yaw angle (yyz) using a first yaw control algorithm (PD2) or 
wherein the second yaw control parameter (g2) is determined on the basis of the target yaw angle (wyz) and the actual yaw angle (yyz) using a second yaw control algorithm (PD4) or 
wherein the first roll control parameter (r1) is determined on the basis of the target roll angle (wyx) and the actual roll angle (yyx) using a first roll control algorithm (PD1) or 
wherein the second roll control parameter (r2) is determined on the basis of the target roll angle (wyx) and the actual roll angle (yyx) using a second roll control algorithm (PD3).

Claim 16, the recitations “and/or” have been amended to “or” as follows:
wherein the first yaw control algorithm (PD2) or 4) or 1) or 3) is a linear controller having a P or PD proportion.

Response to Amendment
Applicant’s amendment and argument filed on 06/24/2022 regarding the claim rejections under 35 U.S.C. 112(b) are persuasive.  Claim rejections under 35 U.S.C. 112(b) are withdrawn.
Applicant’s amendment and argument filed on 01/22/2022 regarding the claim rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 are persuasive.  Claim rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 are withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 11, closest prior art Elshafei (US 20160023755 A1) fail to teach the claimed invention.

Elshafei discloses:
A control method for controlling a yaw angle (γz) and a roll angle (γx) of a vertical take-off aircraft (1) (vehicle 100; Fig. 1A) comprising at least two drive groups (3) (rotors 1 and 4 and rotors 2 and 3; Fig. 1A) arranged in opposite side regions of the aircraft (1) so as to be spaced apart from a fuselage (fuselage; claim 1) of the aircraft (rotors 1-4 are mounted symmetrically to the fuselage; claim 1),
wherein each drive group (3) comprises a first drive unit (4, 5) (rotors 1 and 4; Fig. 1A),
wherein each first drive unit (4, 5) is arranged so as to be spaced apart from the fuselage to pivot about a pivot angle (α) (tilt angle α at joint 207; Figs. 2A-2B, [0048]) into a horizontal flight position and a vertical flight position (rotors 1 and 4 tilt about the tilt angle α at joint 207; Figs. 2A-2B, [0048]),
wherein power generated by each first drive unit (4, 5) is adapted in order to reach a predetermined target yaw angle (wγz) and a predetermined target roll angle (wγx) (power consumption of rotors 1-4 to manipulate movement of the vehicle 100 to a yaw angle and a roll angle; [0023], [0044]-[0046]),
wherein, in a determination step, a first yaw control parameter (g1) and a second yaw control parameter (g2) as well as a first roll control parameter (r1) and a second roll control parameter (r2) are determined (yaw and roll control parameters for rotors 1-4 may be determined; [0023]),
wherein the first yaw control parameter (g1) and the first roll control parameter (r1) are vertical control parameters for reaching the target yaw angle (wγz) and the target roll angle (wγx) in the vertical flight position (yaw and roll control parameters for rotors 1-4 may be used to manipulate movement of the vehicle 100, i.e. including vertical movement; [0023]),
wherein the second yaw control parameter (g2) and the second roll control parameter (r2) are horizontal control parameters for reaching the target yaw angle (wγz) and the target roll angle (wγx) in the horizontal flight position (yaw and roll control parameters for rotors 1-4 may be used to manipulate movement of the vehicle 100, i.e. including horizontal movement; [0023]),
wherein, in a subsequent superimposing step, an actuation parameter (thrust control parameters of the rotors 1-4; [0043]) is determined, by a superimposing rule for each first drive unit (4, 5), from the vertical control parameters and the horizontal control parameters on the basis of the pivot angle (α) (thrust control parameters of the rotors 1-4 are determined and are dependent on the tilt of rotors 1-4, i.e. including the tilt angle α; [0043]),
wherein a power of each first drive unit (4, 5) is then predetermined taking into account the actuation parameters (power to the rotors 1-4 is determined; [0044]-[0046]).

Elshafei does not explicitly disclose: 
wherein, in the superimposing step, the vertical control parameters and the horizontal control parameters are each multiplied by a drive-unit-specific and pivot-angle-specific evaluation function and the actuation parameters for each first drive unit (4, 5) are determined by a linear combination of the vertical control parameters multiplied by the drive-unit-specific and pivot-angle-specific evaluation function and the horizontal control parameters multiplied by the drive-unit-specific and pivot-angle-specific evaluation function.  

Therefore, claim 11 is allowed.  Dependent claims 12-16 and 18-20 are allowed due to their dependency upon allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.W./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665